DETAILED ACTION
1.	This is an allowance of application 16710690.
2.	Claims 2-3 and 18 are canceled, Claims 1, 4-17, 19-21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s argument was persuasive. Prior art search does not disclose podded azimuth thrusters, and the determining of the control data comprises determining one or more of a steering angle, speed, torque, power and thrust for each podded azimuth thruster to attenuate the detected disturbance; and wherein the determining of the control data further comprises determining a torque caused by surfaces of a pod and a strut of each podded azimuth thruster to attenuate the detected disturbance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115.  The examiner can normally be reached on 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617